                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV %UDQGRQ 7UHYDUXV :RRGV                                           'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

    &20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU
PRGLILFDWLRQ RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI %UDQGRQ 7UHYDUXV :RRGV ZKR XSRQ DQ HDUOLHU
SOHD RI JXLOW\ WR 3RVVHVVLRQ RI D )LUHDUP DQG $PPXQLWLRQ E\ D )HORQ DQG 3RVVHVVLRQ RI D 6DZHG2II
6KRWJXQ 1RW 5HJLVWHUHG LQ WKH 1DWLRQDO )LUHDUPV 5HJLVWUDWLRQ DQG 7UDQVIHU 5HFRUG ZDV VHQWHQFHG E\ WKH
+RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ )HEUXDU\   WR WKH FXVWRG\ RI WKH %XUHDX RI
3ULVRQV IRU D WHUP RI  PRQWKV 2Q )HEUXDU\   WKH WHUP RI LPSULVRQPHQW ZDV UHGXFHG WR 
PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG
UHOHDVH IRU D SHULRG RI  PRQWKV

   %UDQGRQ 7UHYDUXV :RRGV ZDV UHOHDVHG IURP FXVWRG\ RQ )HEUXDU\   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

   2Q 0D\   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW EHLQJ FKDUJHG ZLWK 'ULYLQJ :KLOH ,PSDLUHG
LQ :DNH &RXQW\ 1RUWK &DUROLQD :RRGV ZDV FRQWLQXHG XQGHU VXSHUYLVLRQ ZLWK QR PRGLILFDWLRQ WR KLV
FRQGLWLRQV RI UHOHDVH

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

    2Q -XO\   :RRGV VXEPLWWHG D XULQH VSHFLPHQ ZKLFK UHWXUQHG SRVLWLYH IRU WKH XVH RI FRFDLQH
7KH GHIHQGDQW LV FXUUHQWO\ SDUWLFLSDWLQJ LQ D VXEVWDQFH DEXVH WUHDWPHQW SURJUDP WKURXJK )LUVW 6WHS 6HUYLFHV
5DOHLJK 1RUWK &DUROLQD DQG SDUWLFLSDWLRQ LQ D FRJQLWLYH EHKDYLRUDO SURJUDP LQ FRQMXQFWLRQ ZLWK KLV
FRQWLQXHG H[SRVXUH WR VXEVWDQFH DEXVH WUHDWPHQW VHVVLRQV FRXOG SURYH EHQHILFLDO 7R DGGUHVV WKLV UHFHQW
QRQFRPSOLDQW EHKDYLRU DQG LQ DQ HIIRUW WR DVVLVW :RRGV ZLWK PDNLQJ EHWWHU OLIH GHFLVLRQV ZH DUH
UHFRPPHQGLQJ WKDW WKH GHIHQGDQW SDUWLFLSDWH LQ D FRJQLWLYH EHKDYLRUDO SURJUDP

    7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ D FRJQLWLYH EHKDYLRUDO SURJUDP DV GLUHFWHG E\ WKH SUREDWLRQ RIILFH

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
%UDQGRQ 7UHYDUXV :RRGV
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V'HZD\QH / 6PLWK                               V/LQZRRG ( .LQJ
'HZD\QH / 6PLWK                                  /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   1HZ %HUQ $YHQXH 5RRP 
                                                  5DOHLJK 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q -XO\  


                                     25'(5 2) 7+( &2857

                                24th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                July
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
